     Case 2:19-cv-02202-MCE-DMC Document 30 Filed 08/07/20 Page 1 of 2

1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10

11    RONALD DWAYNE MANNING,                       No. 2:19-cv-02202-MCE-DMC
12                     Plaintiff,
13           v.                                    ORDER
14    ARCONIC INC., et al.,
15                     Defendants.
16

17          By way of this action, Plaintiff seeks to recover from Defendants Arconic, Inc.,

18   Materion Brush, Inc., U.S. Minerals, Inc., and WABCO Holdings, Inc. (“WABCO

19   Holdings”), for injuries sustained as a result of his long-term exposure to Beryllium-

20   containing products. Presently before the Court is a Request for Order Permitting

21   Employer’s Workers Compensation Lien Under California Labor Code section 3856(b)

22   filed by State Compensation Insurance Fund (“SCIF”). That Request is denied without

23   prejudice.

24   ///

25   ///

26   ///

27   ///

28   ///
                                                   1
     Case 2:19-cv-02202-MCE-DMC Document 30 Filed 08/07/20 Page 2 of 2

1          California’s Labor Code provides:
2                 If the action is prosecuted by the employee alone, the court
                  shall first order paid from any judgment for damages recovered
3                 the reasonable litigation expenses incurred in preparation and
                  prosecution of such action, together with a reasonable
4                 attorney's fee which shall be based solely upon the services
                  rendered by the employee's attorney in effecting recovery both
5                 for the benefit of the employee and the employer. After the
                  payment of such expenses and attorney's fee the court shall,
6                 on application of the employer, allow as a first lien against the
                  amount of such judgment for damages, the amount of the
7                 employer's expenditure for compensation together with any
                  amounts to which he may be entitled as special damages
8                 under Section 3852.
9    Cal. Labor Code § 3856(b). The current request lacks sufficient evidentiary support
10   showing that SCIF has made any payments or allowing the Court to calculate the
11   amount of the requested lien. Nor is it clear to the Court that it makes sense, from a
12   practical perspective, to address the lien request now, rather than waiting until when—or
13   if—a judgment is entered or a settlement reached. Accordingly, the Request at ECF
14   No. 27 is DENIED without prejudice.
15         IT IS SO ORDERED.
16   Dated: August 6, 2020
17

18

19
20

21

22

23

24

25

26

27

28
                                                  2
